Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 21 and 22, drawn to a doubly curved reflector for compact storage in a folded state comprising a plurality of gores, each gore having on either long side a gore side curve; at least one hinge mechanically coupled between each adjacent gore, said at least one hinge comprising a fold roll hinge or a living hinge; a stowed doubly curved reflector state wherein each gore folds about said at least one hinge when folded closed such that a face surface of each gore folds against an adjacent face surface of another gore into a substantially cylindrical structure; and a deployed doubly curved reflector state wherein each hinge is open such that a face surface of each gore provides a doubly curved reflector surface, classified in G02B 5/10.
II. Claims 15-17, drawn to a method of manufacture of a doubly curved reflector for compact storage in a folded state comprising providing a plurality of prepreg draping gore, each prepreg draping gore having on either long side a gore side curve, and at least one hinge mechanically coupled between each adjacent gore; draping each prepreg draping gore over a doubly curved form structure; arranging said at least one hinge between adjacent gores along a gore fold line; layering on a carbon epoxy material in successive layers; curing a hinged doubly curved reflector on said doubly curved form structure; and removing a cured foldable doubly curved reflector from said doubly curved form structure, classified in G02B 27/0012.
III. Claims 18-20, drawn to a method for designing a substantially wrinkle free doubly curved foldable reflector having gores of a composite material comprising calculating by a computer a plurality of geometric gore fold lines for a foldable doubly curved reflector using a foldable doubly curved reflector computer model which does not account for material properties; calculating by said computer using a finite element analysis model both a folded state and a deployed state of said foldable doubly curved reflector based on said plurality of geometric gore fold lines and material properties of a material from which said gores are to be manufactured; changing a slope of at least a portion of a gore line of said plurality of geometric gore fold lines; and repeating said step of calculating by said computer using said finite element analysis model and said step of changing said slope of said geometric gore fold lines at an end of each gore fold line until said foldable doubly curved reflector is substantially wrinkle free in a folded doubly curved reflector stowed state, classified in G02B 27/0012.
3.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as a doubly curved reflector without the use of a carbon epoxy material in successive layers of invention II.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by hand without using a computer to calculate the plurality of geometric gore fold lines for the foldable reflector of invention III.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions II and III as claimed, have a materially different design, mode of operation, function, or effect as noted by their mutually exclusive details. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and/or
(b) the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive characteristics or details.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	During a telephone conversation with Mr. Joseph M. Geller on 09/15/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14, 21 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphey et al (US 2012/0146873).
Murphey et al (‘873) discloses a doubly curved reflector for compact storage in a folded state (a parabolic reflector antenna (doubly curved reflector) for compact storage in a folded state; see figures 1A-1C, 5A-7B and paragraphs [0015, 0019-0022]) comprising a plurality of gores (labeled “Gore”, see Fig. 1), each gore having on either long side a gore side curve (a plurality of gores 22 where each side 24 (long side) of the gores each have curves; see figures 1A-2 and paragraph [0015]); at least one hinge mechanically coupled between each adjacent gore (see figures 4A and 4B), said at least one hinge imparts a fold roll hinge or a living hinge (flexible bands connecting adjacent gores 22 act as living hinges by folding as shown during the stowing process; figures 4A-7B and paragraphs [0015, 0022]); a stowed doubly curved reflector state (see figures 4A-7B), wherein each gore folds about said at least one hinge when folded closed such that a face surface of each gore folds against an adjacent face surface of another gore into a substantially cylindrical structure (a stowed configuration where each gore 22 folds about at least one flexible band such that when the flexible band is folded or closed that each gore 22 folds against an adjacent surface of another gore to form a cylindrical structure, see figures 4B-7B and paragraphs [0015, 0022]); and a deployed doubly curved reflector state wherein each hinge is open such that a face surface of each gore provides a doubly curved reflector surface (a deployed state where each flexible band is extended or opened such that the faces of the gores 22 provide a parabolic and reflective surface see figures 1A-1C and 8 along with paragraphs [0015, 0022]), wherein said doubly curved reflector surface imparts a substantially wrinkle free reflector surface when deployed (see figures 1A-1C and 8), wherein said doubly curved reflector comprises a parabola curve (see paragraph 0015), wherein at least one fold roll hinge comprises at least one stress relieving hinge slit (the openings/slits in the gores of figures 4A and 4B), wherein at least one stress relieving hinge slit comprises a transverse stress relieving hinge slit (the openings/slits in the gores of figures 4A and 4B), wherein said doubly curved reflector comprises a slot between each of said gores extending over about an outer 10% or less towards an outside diameter of each of a plurality of fold lines (the slot/opening between each of the gores 22 is located at or near the outer edge of the gore such that its located is within at least the outer 10% of an outside diameter of each of the fold lines formed by the flexible bands, shown in figures 4A-7B), wherein said slot comprises a V shaped slot or a U shaped slot (the slot forms a V-shaped slot while folding into the stowed configuration as shown in figures 4A-7B), wherein said doubly curved reflector surface comprises at least one of a parabola curve, a circular curve, a hyperbola curve, an elliptical curve or a cup shape and combinations thereof (see paragraph 0015 along figures 1a-1C and figures 5A-7B) and the doubly curved reflector of is folded in Z folds around said substantially cylindrical structure in the stowed state (see paragraph 0022). Note figures 1A-8 along with the associated description thereof.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 8-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al (US 2012/0146873) in view of Murphey et al (US 7,354,033).
Murphey et al (‘873) discloses all of the subject matter claimed, note the above explanation, except for the perimeter of the doubly curved reflector having a C shaped deformable/tape spring hinge to positively bias the perimeter of the doubly curved reflector to an open or deployed state.
Murphey et al (‘033) teaches it is well known to use and employ C shaped deformable/tape spring (14) as hinges (11) in deployable structures in the same field of endeavor for the purpose of positively biasing the deployable structures to a flat/open deployable state (see figures 1A-1C along with column 1, lines 40-62 and column 2, lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the flexible bands along the perimeter of the reflector of Murphey et al (‘873) to include C shaped deformable/tape springs, as taught by Murphey et al (‘033), in order to positively bias the reflector in a rigid open configuration when in the deployed state and flatten configuration with greater packing efficiency when folded in Z folds in the stowed state.
As to the limitations of claim 13, the examiner takes Official Notice that it is well known to use and employ Tee slots in gores of deployable reflective structures in the same field of endeavor for the purpose of interlocking a plurality of gores together to obtain a rigid deployed state. Note, by example only, US Patent 6,152,579 to Reed et al..
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the gores of Murphey et al (‘873) to include locking Tee slots, as commonly used and employed in the art, in order to lock the reflector in an open in use configuration so as to prevent unwanted collapsing into a stowed state.
11.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gores, the plurality of hinges, the fold roll hinge, the living hinge, the hinge slit, the V-shaped slot, the C shaped spring, the curved deformable spring, and the Z folds must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
12.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 1511, shown in Fig. 15B and reference numerals 2401, 2403 and 2405, shown in Fig. 22 each lacks a proper written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS 
September 30, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872